Citation Nr: 1516778	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  13-16 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the lower extremities.  

2.  Entitlement to service connection for a dental disorder, to include for outpatient treatment purposes.

3.  Entitlement to service connection for a prostate gland disorder, including as due to Agent Orange exposure.

4.  Entitlement to service connection for a bladder disorder, including as due to Agent Orange exposure.

5.  Entitlement to service connection for hypertension, including as due to Agent Orange exposure.





REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1970.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in June 2010 by the of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, and in December 2011 by the RO in Waco, Texas.  The claims are now all under the jurisdiction of the Waco RO.  While the June 2010 rating decision, in pertinent part, reopened the claim seeking service connection for peripheral neuropathy of the lower extremities, this constituted a required readjudication of a rating decision dated in May 2005 in light of receipt of new and relevant service department records in June 2009.  See 38 C.F.R. § 3.156(c) (new and material evidence -- service department records).  As a result, new and material evidence was not required to reopen the claim.  Id.

In the December 2011 rating decision, the RO denied service connection for "dental condition."  As such, the issue has been recharacterized as noted on the title page above.  See Mays v. Brown, 5 Vet. App. 302 (1993) (a claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment under 38 C.F.R. § 3.381 (2014)). 

The issues of entitlement to service connection for a dental disorder, prostate gland disorder, bladder disorder, and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

The Veteran testified at a hearing conducted by a Decision Review Officer at the RO in December 2010.  He also testified at a hearing conducted at the RO in August 2014 by the undersigned Veterans Law Judge.  Transcripts of these hearings are located in the Veteran's paper claims file and his electronic claims folder.  

A review of the Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems reveals additional pertinent documents (including the August 2014 hearing transcript and records received from the Social Security Administration (SSA)).  


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the relevant period and exposure to herbicides is presumed.
 
2.  The Veteran's peripheral neuropathy of the lower extremities had its onset in service.


CONCLUSION OF LAW

The criteria for service connection for peripheral neuropathy of the lower extremities, to include as secondary to herbicide exposure, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Given the favorable disposition below, no discussion of those duties is required.

Laws and Regulations/Factual Background/Analysis

The Veteran contends that his claimed peripheral neuropathy of the lower extremities is related to his military service.  Specifically, he asserts that his disability is due to exposure to Agent Orange.  The Board notes that service personnel records document service in the Republic of Vietnam by the Veteran during the Vietnam era.  Thus, he is presumed to have been exposed to an herbicide agent in service.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

With regard to herbicide exposure, VA laws and regulations provide that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam war (i.e., January 9, 1962, to May 7, 1975), shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he served in the Republic of Vietnam during the Vietnam War period.  38 C.F.R. § 3.307.  For these Vietnam War veterans, diseases associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  

The Board notes that 38 C.F.R. § 3.309(e) previously listed "acute and subacute peripheral neuropathy" as an enumerated disease and stated that this meant transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  Effective September 6, 2013, VA amended its adjudication regulations concerning presumptive service connection for disabilities associated with exposure to certain herbicide agents. See 78 Fed. Reg. 54,763, Disease Associated With Exposure to
 Certain Herbicide Agents: Peripheral Neuropathy.  The amendments implement a decision by the Secretary to clarify and expand the terminology regarding the presumption of service connection for peripheral neuropathy associated with exposure to certain herbicide agents and to ensure compliance with court orders from the class action litigation of Nehmer v. U.S. Department of Veterans Affairs, No. CV-86-6160 TEH (N.D. Cal. May 17, 1991).  In the National Academy of Sciences ' (NAS) report Veterans and Agent Orange: Update 2010, NAS concluded that early onset peripheral neuropathy associated with herbicide exposure is not necessarily a transient condition.  The NAS also reaffirmed the conclusion in its prior reports that data did not suggest that exposure to herbicides led to the development of delayed-onset chronic peripheral neuropathy. 

Therefore, VA amended §§ 3.307(a)(6)(ii) and 3.309(e) by replacing the term "acute and subacute peripheral neuropathy" with the term "early-onset peripheral neuropathy."  VA also removed Note 2 to § 3.309(e), which had stated that, in order for the presumption to apply, the neuropathy be transient and appear within weeks or months of exposure to an herbicide agent and resolve within two years of the date of onset.  Under the amendments, early-onset peripheral neuropathy will still need to become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it no longer needs to be transient.  These amendments apply to claims received by VA on or after September 6, 2013 and to claims pending before VA on that date.

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

As a threshold matter in all service connection claims, there must be evidence of a current disability.  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

In a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether the weight of the evidence supports the claim, or the weight of the positive evidence in favor of the claim is in relative balance with the weight of the negative evidence against the claim, and the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other issue, that reasonable doubt will be resolved in favor of the claimant. By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2014).

Service treatment records do not reflect any complaints or treatments for peripheral neuropathy of the lower extremities. 

A May 2004 private medical record shows that the Veteran was evaluated for peripheral neuropathy.  He reported symptoms beginning in 2002.  Small fiber neuropathy was diagnosed.  

The Veteran was afforded a VA peripheral nerves examination in January 2005.  He complained of a burning sensation associated with numbness, tingling and paresthesia affecting both lower extremities beginning about 10 to 12 years after his 1970 service separation.  The report noted the Veteran served in Thailand and made several trips to Vietnam.  The Veteran denied exposure to Agent Orange.  As above noted, such exposure has been conceded.  Following examination, a diagnosis of peripheral neuropathy of both lower extremities, etiology unknown, was provided.  

A July 2009 letter from a private neurologist, R.G., shows that the physician claimed to have first seen the Veteran for complaints of numbness and tingling in 2002, and that the Veteran had informed him of these symptoms beginning in 1987.  A diagnosis of peripheral neuropathy with sensory and autonomic features was supplied.  This disorder was described as being a slowly progressive neurological condition affecting the sensory and autonomic nerves.  The physician observed that the Veteran had been exposed to Agent Orange during his military service.  He opined that it was not unreasonable that a very slowly progressive neuropathy could seemingly remain "latent" for up to 20 years before the first troublesome symptoms were manifested.  It was added that it was likely that the Veteran may have had symptoms or signs (but were mild) much earlier than when he first sought treatment.  

An August 2009 letter from a private physician, G.M. Jr., shows that he had treated the Veteran since 1999, for various illnesses including peripheral neuropathy.  It was noted the neuropathy began in the 1980's but that the Veteran did not notice its severity until 2000.  His main symptoms were noted to involve the lower extremities, particularly the feet.  The Veteran's current diagnosis was listed as being idiopathic small fiber neuropathy.  The physician opined that there was at least a 51 percent probability that the Veteran's neuropathy may be directly linked to his past exposure to Agent Orange.  He added that while Agent Orange is linked to acute cases of neuropathy, the Veteran's condition was most likely a latent case that did not develop until years after his exposure.

The report of a February 2014 VA peripheral nerves examination shows diagnoses of idiopathic small fiber sensory peripheral neuropathy of the bilateral lower extremities and idiopathic small fiber sensory peripheral neuropathy of the bilateral upper extremities.  The Veteran gave a history of burning sensation associated with numbness, tingling and paresthesia on both lower extremities, mostly concerning the feet intermittently, which started about 10 to 12 years after his service separation.  The Veteran denied exposure to Agent Orange.  The examiner opined that it was less likely than not that the Veteran's peripheral neuropathy was incurred in or caused by the claimed in-service injury, event or illness.  As rationale for this opinion, the examiner observed that the Veteran had no in-service neurological-based symptoms and had previously denied being exposed to Agent Orange.  As above noted, this is not true; such exposure has been conceded.  

After a review of the evidence, and affording the Veteran the benefit of the doubt, the Board finds that the criteria for service for peripheral neuropathy of the lower extremities, to include as secondary to herbicide exposure, are met.  A current diagnosis of peripheral neuropathy is established by the record.  Exposure to herbicides during the Veteran's military service has been conceded.  The August 2009 private medical opinion establishes that there was a direct causal relationship between the Veteran's peripheral neuropathy and chemical exposure in service, to include exposure to Agent Orange.  The Board parenthetically observes that the VA examiner, in 2005, in noting unknown etiology for the Veteran's diagnosed peripheral neuropathy, was then unaware of the Veteran's in-service exposure to Agent Orange.  Also, the February 2014 VA examiner based her negative opinion on essentially a false premise; that is, that the Veteran was not exposed to Agent Orange while in the military.  

As such, after resolving any benefit of the doubt in favor of the Veteran, the Board finds the evidence weighing for and against the Veteran's claim to be at least in equipoise.  Accordingly, service connection for peripheral neuropathy of the lower extremities, to include as secondary to herbicide exposure, is warranted.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as secondary to herbicide exposure, is granted.



REMAND

As to the instant claims seeking service connection for a dental disorder, prostate gland disorder, bladder disorder, and for hypertension, for the reasons discussed below, remand is necessary.

The Veteran is claiming service connection for a dental disorder, for which he seeks treatment.  As concerning his dental claim, he testified in 2014 that the removal of his upper teeth in service, and the placement of an upper denture, led to problems affecting his lower teeth.  In an August 2014 statement supplied in lieu of a VA Form 646, the Veteran's accredited representative essentially argued that the Veteran was seeking VA dental care due to the fact he only had his lower front teeth remaining.  

The regulation relating to service connection of dental conditions for treatment purposes was amended, effective February 29, 2012, in order to clarify existing regulatory provisions and to reflect the respective responsibilities of the Veterans Health Administration (VHA) and Veterans Benefits Administration (VBA) in determinations concerning eligibility for dental treatment.  See Proposed Rules, Dental Conditions, 76 Fed. Reg. 14,600 (Mar. 17, 2011); Final Rule, Dental Conditions, 77 Fed. Reg. 4469 (Jan. 30, 2012).  The amended version of 38 C.F.R. § 3.381 clarifies that VBA will adjudicate a claim for service connection of a dental condition for treatment purposes after VHA determines that a veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161 and requests that VBA make a determination on relevant questions.  38 C.F.R. § 3.381(a) (2014).  In this case, the RO did not refer the claim for entitlement to service connection for a dental disability for purposes of VA outpatient treatment purposes.

The Veteran should also be provided appropriate notice pertaining to a claim of service connection for a dental condition for purposes of VA outpatient dental treatment under 38 C.F.R. § 17.161.



Concerning the remaining three disorders for which service connection is here being sought (prostate disorder, bladder disorder and hypertension), review of the Veteran's service treatment records shows that persistent prostatitis was diagnosed in May 1970; this was noted to have been treated for three months.  Chronic prostatitis was diagnosed.  A June 1970 treatment record showed a diagnosis of resolved prostatitis.  The Veteran's April 1970 separation examination report shows that the Veteran was treated in 1968 for specific urethritis, with a good response and no complications or residuals.  At his August 2014 hearing with the undersigned, the Veteran asserted that his claimed prostate gland, bladder and hypertension disorders were all caused by autonomic neuropathy.  As above noted, service connection has here been granted for peripheral neuropathy of the lower extremities.  A diagnosis of hypertension was not shown in service.  As he is claiming that his present hypertension arose secondarily to his service-connected diabetes mellitus and peripheral neuropathy, such findings are not detrimental to his claim.  Also, in a statement submitted in August 2014 in lieu of a VA Form 646, the Veteran's representative claimed that the hypertension was at least as likely as not related to the Veteran's exposure to Agent Orange.  

Service connection for Type II diabetes mellitus (associated with exposure to herbicides) was granted by the RO in December 2012.  Service connection was granted above, by the Board, for peripheral neuropathy of the lower extremities.  

Post service medical records associated with the Veteran's claims file, in the form of private medical records, show diagnoses of "BPH" (benign prostatic hypertrophy) with obstruction and unspecified prostate tumor in December 2007.  A December 2008 private operative report shows preoperative diagnoses of bladder erythema and hematuria and postoperative (cystoscopy and bladder biopsy) of bladder erythema hematuria and prostatitis.  Other records, dated in 2008 and 2009, show diagnoses of hypertension.  An April 2010 private medical record notes complaints of elevated "PSA" (prostate-specific antigen) for several years; BPH with obstruction was diagnosed.  A May 2011 letter from a private physician, G.M., shows that the Veteran was diagnosed with hypertension in 2004, and that he still presented with hypertension.  

VA medical records on file include a June 2012 ambulatory care note which shows the Veteran had a history of hypertension, peripheral neuropathy, and BPH.

For informational purposes, service connection is warranted for a disability which is aggravated by, proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from a service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, also warrants compensation.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition is considered a part of the original condition.  Id.

As noted, the Veteran, in the course of his appeal, has argued that his claimed prostate disorder, bladder disorder and hypertension were all secondary related to his service-connected peripheral neuropathy.  He also alleged his claimed disorders were related to Agent Orange exposure in the course of his December 2010 RO hearing.  He has also, concerning the hypertension, argued it was related to his service-connected diabetes.  While a March 2013 Statement of the Case (SOC) shows that the Veteran was given notice of 38 C.F.R. § 3.310 (which deals with secondary service connection claims), the claims appear - with the exception of the hypertension claim (see SOC) -- not to have ever been adjudicated with this service connection aspect in mind.  A May 2014 Supplemental SOC also provided notice of 38 C.F.R. § 3.310. but did not adjudicate the claims with the secondary arguments presented by the Veteran in mind.  Also, and of significant note, a medical opinion has not been sought concerning these three claims, to include consideration of the secondary aspect of the argued claims.  In this case, a remand is necessary for clarifying medical examinations/opinions.  38 C.F.R. §3.159(c)(4).







Accordingly, the case is REMANDED for the following action:

1.  The AOJ should provide the Veteran appropriate notice letter in connection with his service connection claim for a dental condition for purposes of VA outpatient dental treatment under 38 C.F.R. § 17.161.

2.  Thereafter, refer the claim for dental treatment to the appropriate VA Medical Center (VAMC) to determine if the Veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161.

3.  If the VAMC determines that the Veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161 and requests VBA make a determination, adjudicate the dental claim.  

4.  The Veteran's paper and electronic claims files must be made available to and reviewed by an appropriate medical professional.

Based on the review of the record (and examination of the Veteran, if deemed necessary), the examiner should answer the following questions:

(a)  Is it at least as likely as not that any currently identified prostate disorder, bladder disorder, and/or hypertension is the result of active service or any incident therein (to include conceded exposure to Agent Orange), or, in the alternative, had its onset in service?

(b)  Is it at least as likely as not that any diagnosed prostate disorder, bladder disorder, and/or hypertension is caused by OR aggravated by the Veteran's service-connected peripheral neuropathy of the lower extremities?

(c)  Is it at least as likely as not that any diagnosed hypertension is caused by OR aggravated by the Veteran's service-connected Type II diabetes mellitus?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of gastroenteritis, irritable bowel syndrome, and/or pancreatitis present (i.e., a baseline) before the onset of the aggravation. 

Note:  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

In providing the opinions, the examiner should consider the Veteran's treatment for prostate and bladder-related problems in service and his complaints of both since service. 

A clear rationale for all opinions provided would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2014), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  The AOJ must notify the Veteran that it is his responsibility to report for any scheduled VA examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2014).

In the event that the Veteran does not report for the examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

6.  To help avoid future remand, the AOJ must ensure that the required actions have been accomplished in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action should be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

7.  After completing the required actions, and after conducting any additional development necessary based on the information obtained, the AOJ should readjudicate the Veteran's service connection claims.  If the benefit sought on appeal remains in any respect denied, the Veteran and his representative should be issued a SSOC and given an opportunity to respond.


Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The purpose of this REMAND is to ensure due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  No action is required on his part until he is notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


